Name: Commission Regulation (EEC) No 3176/81 of 3 November 1981 on the delivery of various consignments of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 323 / 8 Official Journal of the European Communities 11 . 11 . 81 COMMISSION REGULATION (EEC) No 3176 / 81 of 3 November 1981 on the delivery of various consignments of butteroil as food aid requested the delivery of the quantities of butteroil set out therein ; Whereas , therefore , delivery should be affected in accordance with the rules laid down in Commission Regulation (EEC) No 303 / 77 of 14 February 1977 laying down general rules for the supply of skimmed-milk powder and butteroil as food aid ( 6 ), as last amended by Regulation (EEC) No 3474 / 80 ( 7 ); whereas in particular the periods and terms for delivery and the procedure to be followed by the intervention agencies to establish the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 804 / 68 of 27 June 1968 on the common organization of the market in milk and milk products (*), as last amended by the Act of Accession of Greece ( 2 ), and in particular Article 6 ( 7 ) thereof, Having regard to Council Regulation (EEC) No 939 / 79 of 8 May 1979 laying down general rules for the supply of milk fats to certain developing countries and specialized bodies under the 1979 food-aid programme ( 3 ), and in particular Article 7 thereof, Having regard to Council Regulation (EEC) No 1312 / 80 of 28 May 1980 laying down general rules for the supply of milk fats to certain developing countries and specialized bodies under the 1980 food-aid programme ( 4 ), and in particular Article 7 thereof, Having regard to Council Regulation (EEC) No 1401 / 81 of 19 May 1981 laying down general rules for the supply of milk fats to certain developing countries and specialized bodies under the 1981 food-aid programme ( 5 ), and in particular Article 7 thereof, Whereas , under the food - aid programmes adopted by the Council Regulations specified in Annex I , certain third countries and beneficiary organizations have HAS ADOPTED THIS REGULATION : Article 1 In accordance with the provisions of Regulation (EEC) No 303 / 77 the intervention agencies specified in Annex I shall deliver butteroil as food aid. on the special terms set out therein . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 November 1981 . For the Commission Poul DALSAGER Member of the Commission 1 OJ No L 148 , 28.6.1968 , p . 13 . ( 2 ) OJ No L 291 , 19 . 11 . 1979 , p . 17 . ( 3 ) OJ No L 119 , 15,5.1979 , p . 5 . ( 4 ) OJ No L 134 , 31.5.1980 , p . 14 . t ( 6 ) OJ No L 43 , 15.2 . 1977 , p . 1 . ( 5 ) OJ No L 141 , 27.5.1981 , p . 5 . ( 7 ) OJ No L 363 , 31 . 12 . 1980 , p . 50 . 11 . 11 . 81 Official Journal of the European Communities No L 323 / 9 ANNEX I ( i ) Consignment A B C 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1312 / 80 ( 1980 programme) (b ) affectation (EEC ) No 1313 / 80 2 . Beneficiary NGO 3 . Country of destination See Annex II 4 . Total quantity of the con ­ signment 250 tonnes 100 tonnes 245 tonnes 5 . Intervention agency responsible for delivery French Dutch Belgian 6 . Origin of the butteroil To manufacture from butter or cream bought on the Community market 7 . Special characteristics and / or packaging ( 2 ) In 2 · 270 kg tins , coated internally with food-can varnish or having under-gone treatment giving equivalent guarantees See note ( 4 ) See notes ( 4 ) and ( s ) See notes ( 4 ) and ( 6 ) 8 . Markings on the packaging See Annex II 9 . Delivery period Delivery as soon as possible and at the latest 30 November 1981 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country ( 7 ) 11 . Representative of the beneficiary responsible for reception ( J ) CEBEMO, Van Alkemadelaan 1 , NL-2597 Den Haag ( telex 34278 CEMEC NL ; tel . 24 17 44 - 24 45 94 ) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders  No L 323 / 10 Official Journal of the European Communities 11 . 11 . 81 Consignment D E F G 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 939 / 79 ( 1979 programme) ( b ) affectation (EEC) No 940 / 79 (general reserve ) 2 . Beneficiary Caritas germanica 3 . Country of destination See Annex II 4 . Total quantity of the con ­ signment 100 tonnes 100 tonnes 150 tonnes 50 tonnes 5 . Intervention agency responsible for delivery Dutch German Dutch 6 . Origin of the butteroil To manufacture from butter or cream bought on the Community market 7 . Special characteristics and / or packaging ( 2 ) In 5 kg tins , coated internally with food-can varnish or having under-gone treatment giving equivalent guarantees In 2 · 270 kg tins , coated internally with food-can varnish or having under-gone treat ­ ment giving equivalent guarantees See note ( 4 ) 8 . Markings on the packaging See Annex II 9 . Delivery period Delivery as soon as possible and at the latest 30 November 1981 Delivery in December 1981 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country ( 7 ) 11 . Representative of the beneficiary responsible for reception ( 3 ) CEBEMO , Van Alkemadelaan 1 , NL-2597 Den Haag (telex 34278 CEMEC NL ; tel . 24 17 44 - 24 45 94 ) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders  11 . 11 . 81 Official Journal of the European Communities No L 323 / 11 Consignment H I 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 939 / 79 ( 1979 programme) ( b ) affectation (EEC ) No 940 / 79 (general reserve) 2 . Beneficiary ICRC 3 . Country of destination Salvador Kenya 4 . Total quantity of the con ­ signment 90 tonnes 100 tonnes 5 . Intervention agency responsible for delivery Irish Belgian 6 . Origin of the butteroil To manufacture from butter or cream bought on the Community market 7 . Special characteristics and/ or packaging ( 2 ) In 2 · 270 kg tins , coated internally with food-can varnish or having under-gone treatment giving equivalent guarantees 8 . Markings on the packaging A red cross 10 cm x 10 cm and , in letters at least 1 cm high , the following markings: 'ELS 7 / Butteroil / DonaciÃ ³n de la Comunidad econÃ ³mica europea / AcciÃ ³n del ComitÃ © Internacional de la Cruz Roja / Destinado a la distribuciÃ ³n gratuita / Acajutla' 'Butteroil / Gift of the European Econo ­ mic Community / Action of the League of Red Cross Societies / For free distribution / Mombasa' 9 . Delivery period Loading as soon as possible and at the latest 30 November 1981 10 . Stage and place of delivery Port of unloading Acajutla (deposited on the quay or on lighters) Port of unloading Mombasa (deposited on the quay or on lighters) 11 . Representative of the beneficiary responsible for reception ( 3 ) DelegaciÃ ³n del CICR, c / o Cruz Roja SalvadoreÃ ±a , Centro de Gobierno , 17 Calle Poniente y Avenida Henri Dunant , San Salvador ( 8 ) Kenya Red Cross , PO Box 40712 , Nairobi 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders No L 323 / 12 Official Journal of the European Communities 11 . 11 . 81 Consignment K L 1 . Application of Council Regu ­ lÃ ¡tions : ( a ) legal basis (EEC) No 939 / 79 ( 1979 programme) (EEC ) No 1312 / 80 ( 1980 programme) (b ) affectation (EEC) No 940 / 79 (general reserve ) (EEC ) No 1313 / 80 2 . Beneficiary ICRC 3 . Country of destination India Uganda 4 . Total quantity of the con ­ signment 100 tonnes 30 tonnes 5 . Intervention agency responsible for delivery Dutch German 6 . Origin of the butteroil To manufacture from butter or cream bought on the Community market 7 . Special characteristics and / or packaging ( 2 ) In 2 · 270 kg tins , coated internally with food-can varnish or having under-gone treatment giving equivalent guarantees 8 . Markings on the packaging A red cross 10 cm x 10 cm and , in letters at least 1 cm high , the following markings : 'Butteroil / Gift of the European Econo ­ mic Community / Action of the League of Red Cross Societies / For free distribution in India / Bombay' 'UGA 10 / Butteroil / Gift of the Euro ­ pean Economic Community / Action of the International Committee of the Red Cross / For free distribution / Kampala via Mombasa' 9 . Delivery period Loading as soon as possible and at the latest 30 November 1981 10 . Stage and place of delivery Port of unloading Bombay ( deposited on the quay or on lighters ) Delivered to Kampala via Mombasa 11 . Representative of the beneficiary responsible for reception ( 3 ) Indian Red Cross Society , Red Cross Building , 1 Red Cross Road , New Delhi  110001 ( 10 ) Delegation of the ICRC , Kampala Road , PO Box 4442 , Kampala ( n ) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders 11 . 11 . 81 Official Journal of the European Communities No L 323 / 13 Consignment M 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 939 / 79 ( 1979 programme ) ( b ) affectation (Ã EC ) No 940 / 79 (general reserve ) 2 . Beneficiary ICRC 3 . Country of destination Cisjordan 4 . Total quantity of the con ­ signment 160 tonnes 5 . Intervention agency responsible for delivery German 6 . Origin of the butteroil To manufacture from butter or cream bought on the Community market 7 . Special characteristics and /or packaging ( 2 ) In 5 kg tins , coated internally with food-can vÃ rnish or having under-gone treatment giving equivalent guarantees 8 . Markings on the packaging A red cross 10 cm x 10 cm and , in letters at least 1 cm high , the following markings : 'ISR - 11 /W.B. / Butteroil / Gift of the European Economic Community / Action of the International Committee of the Red Cross / For free distribution / Ashdod' 9 . Delivery period Loading as soon as possible and at the latest 30 November 1981 10 . Stage and place of delivery Port of unloading Ashdod (deposited on the quay or on lighters ) 11 . Representative of the beneficiary responsible for reception ( 3 ) IRC Delegation , Asia House - 4 Weizmann Street , Tel Aviv ( 12 ) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders  No L 323 / 14 Official Journal of the European Communities 11 . 11 . 81 Consignment N O 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1401 / 81 ( 1981 programme) ( b ) affectation (EEC ) No 1402 / 81 2 . Beneficiary r Sierra Leone f Sao Tome 3 . Country of destination J J 4 . Total quantity of the con ­ signment 200 tonnes 100 tonnes 5 . Intervention agency responsible for delivery French Belgian 6 . Origin of the butteroil To manufacture from butter or cream bought on the Community market 7 . Special characteristics and/ or packaging ( 2 ) In 5 kg tins, coated internally with food-can varnish or having under-gone treatment giving equivalent guarantees 8 . Markings on the packaging 'Butteroil / Gift of the European Econo ­ mic Community to the Republic of Sierra Leone' 'Butteroil / Dom da Comunidade econÃ ³ ­ mica europeia a Republica Democratica de Sao Tome e Principe' 9 . Delivery period Loading after 15 November and before 15 December 1981 10 . Stage and place of delivery Port of unloading Freetown (deposited on the quay or on lighters ) Port of unloading Sao Tome (deposited on the quay or on lighters ) 11 . Representative of the beneficiary responsible for reception ( 3 ) National Authorizing Officer , Office of the Vice President , Tower Hill , PO Box 1402 , Freetown Ministerio do Comercio , Empresa Comercio Externo (ECOMEX), BP 31 , Sao Tome ( telex 208 ECOMEX) 12 . Procedure to be applied to determine the costs or supply Mutual agreement 13 . Expiry of the time limit for submission of tenders 11 . 11 . 81 Official Journal of the European Communities No L 323 / 15 Consignment P 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1401 / 81 ( 1981 programme) ( b ) affectation (EEC) No 1402 / 81 2 . 3 . Beneficiary Country of destination j Nicaragua 4 . Total quantity of the con ­ signment 200 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the butteroil To manufacture from butter or cream bought on the Community market limited to the following regions and countries : Denmark , Ireland , Northern Ireland 7 . Special characteristics and / or packaging ( 2 ) See note ( 13 ) 8 . Markings on the packaging 'Aceite de Mantequilla / DonaciÃ ³n de la Comunidad econÃ ³mica europea a Nicaragua' 9 . Delivery period Delivery in February 1982 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country ( 14 ) 11 . Representative of the beneficiary responsible for reception ( 3 ) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 23 November 1981 No L 323 / 16 Official Journal of the European Communities 11 . 11 . 81 Consignment Q R 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1401 / 81 ( 1981 programme) ( b ) affectation (EEC) No 1402 / 81 2 . 3 . Beneficiary Country of destination j Jordan 4 . Total quantity of the con ­ signment 550 tonnes 575 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the butteroil To manufacture from butter or cream bought on the Community market 7 . Special characteristics and / or packaging ( 2 ) In 20 kg tins , coated internally with food-can varnish or having under-gone treatment giving equivalent guarantees 8 . Markings on the packaging 'Butteroil / Gift of the European Economic Community to the Hashemite Kingdom of Jordan / For free distribution' 9 . Delivery period Delivery in January 1982 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country ( 14 ) 11 . Representative of the beneficiary responsible for reception ( 3 ) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 23 November 1981 11 . 11 . 81 Official Journal of the European Communities No L 323 / 17 Consignment S T 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1401 / 81 ( 1981 programme) (b ) affectation (EEC ) No 1402 / 81 2 . 3 . Beneficiary Country of destination j India 4 . Total quantity of the con ­ signment ' 500 tonnes 500 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the butteroil To manufacture from butter or cream bought on the Community market 7 . Special characteristics and / or packaging ( 2 ) In 20 kg tins , coated internally with food-can varnish or having under-gone treatment giving equivalent guarantees See note (,13 ) 8 . Markings on the packaging 'Butteroil / Supplied to the Indian Dairy Corporation under the food-aid programme of the European Economic Community / Bombay' 9 . Delivery period Delivery in January 1982 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country ( 14 ) 11 . Representative of the beneficiary responsible for reception ( 3 ) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 23 November 1981 No L 323 / 18 Official Journal of the European Communities 11 . 11 . 81 Consignment U V 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1401 / 81 ( 1981 programme) ( b ) affectation (EEC ) No 1402 / 81 2. 3 . Beneficiary Country of destination j India 4 . Total quantity of the con ­ signment 500 tonnes 500 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the butteroil To manufacture from butter or cream bought on the Community market 7 . Special characteristics and / or packaging ( 2 ) In 5 kg tins , coated internally with food-can varnish or having under-gone treatment giving equivalent guarantees 8 . Markings on the packaging 'Butteroil / Supplied to the Indian Dairy Corporation under the food-aid programme of the European Economic Community / followed by Calcutta' Madras' 9 . Delivery period Delivery in January 1982 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country ( 14 ) 11 . Representative of the beneficiary responsible for reception ( 3 ) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 23 November 1981 11 . 11 . 81 Official Journal , of the European Communities No L 323 / 19 Consignment X Y 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1401 / 81 ( 1981 programme) (b ) affectation (EEC ) No 1402 / 81 2 . 3 . Beneficiary Country of destination j India 4 . Total quantity of the con ­ signment 500 tonnes 500 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the butteroil To manufacture from butter or cream bought on the Community market 7 . Special characteristics and / or packaging ( 2 ) In 20 kg tins , coated internally with food-can varnish or having under-gone treatment giving equivalent guarantees 8 . Markings on the packaging 'Butteroil / Supplied to the Indian Dairy Corporation under the food-aid programme of the European Economic Community / followed by Bombay' Calcutta' 9 . Delivery period Delivery in February 1982 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country ( 14 ) 11 . Representative of the beneficiary responsible for reception ( 3 ) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 23 November 1981 No L 323 / 20 Official Journal of the European Communities 11 . 11 . 81 i Consignment Z AA 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1401 / 81 ( 1981 programme) ( b ) affectation (EEC) No 1402 / 81 2 . 3 . Beneficiary Country of destination j India 4 . Total quantity of the con ­ signment 700 tonnes 300 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the butteroil To manufacture from butter or cream bought on the Community market 7 . Special characteristics and / or packaging ( 2 ) In 5 kg tins , coated internally with food-can varnish or having under-gone treatment giving equivalent guarantees 8 . Markings on the packaging 'Butteroil / Supplied to the Indian Dairy Corporation under the food-aid programme of the European Economic Community / followed by Bombay' Madras' 9 . Delivery period Delivery in February 1982 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country ( 14 ) 11 . Representative of the beneficiary responsible for reception ( 3 ) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 23 November 1981 11 . 11 . 81 Official Journal of the European Communities No L 323 / 21 Consignment AB 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1401 / 81 ( 1981 programme) (b ) affectation (EEC ) No 1402 / 81 2 . 3 . Beneficiary Country of destination j India 4 . Total quantity of the con ­ signment 250 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the butteroil To manufacture from butter or cream bought on the Community market 7 . Special characteristics and/ or packaging ( 2 ) See note ( 13 ) 8 . Markings on the packaging 'Butteroil / Supplied to the Indian Dairy ·Corporation under the food-aid programme of the European Economic Community / Bombay' 9 . Delivery period Delivery in February 1982 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country ( 14 ) 11 . Representative of the beneficiary responsible for reception ( 3 ) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 23 November 1981 No L 323 / 22 Official Journal of the European Communities 11 . 11 . 81 Notes ( ! ) This Annex , together with the notice published in Official Journal No C 95 of 19 April 1977 , page 7 , takes the place of an invitation to tender from the intervention agencies concerned in cases where , under point 12 , there must be a tendering procedure . ( 2 ) Other than those set out in Annex II to Regulation (EEC ) No 303 / 77 . ( 3 ) Only in the case of delivery 'to the port of unloading' and 'free at destination'; see Article 5 and the last indent of Article 13(1 ) of Regulation (EEC) No 303 / 77 . ( 4 ) The successful tenderer shall send to : MM M.H. Schutz BV , Insurance Brokers , Blaak 16 , NL-3011 TA Rotterdam , on delivery , a copy of the commercial invoice in respect of each part quantity . The successful tenderer shall send to the beneficiaries' agents , on delivery , a health certificate in respect of each part quantity , made out in the language indicated by the beneficiaries . ( s ) The successful tenderer shall send to the beneficiaries' agent , on delivery , a certificate of origin made out in Spanish . ( 6 ) As regards the part quantities for Angola , the successful tenderer shall send to the beneficiaries' agent , on delivery , a certificate of origin made out in Portuguese . ( 7 ) As regards the part quantities for Burundi , Ethiopia , Uganda , Ruanda and Tanzania , the successful tenderer must deliver the product on pallets the dimensions of which will be directly communicated by the beneficiaries' representative . ( 8 ) The bill of lading must contain the following information : 'NOTIFY - ADDRESS : ( a ) Consignee ; (b ) DelegaciÃ ³n del CICR, Hotel El Salvador Sheraton , PO Box 06-1068 , San Salvador .' The successful tenderer shall give the beneficiaries' representatives , at the time of delivery , a certificate of origin , a health certificate made out in Spanish and a pro forma invoice stating : 'Los productos mencionados llegan a El Salvador como donativo al pueblo de esta pais . SegÃ ºn el acuerdo de sede firmado el 12 de septiembre 1980 (Art . no . 11 ) el Gobierno autoriza su introducciÃ ³n libre de todo tipo de impuestos . ' ( 9 ) The bill of lading must contain the following information : 'NOTIFY-ADDRESS : ( a ) Consignee ; ( b ) Ligue des SociÃ ©tÃ ©s de la Croix-Rouge , BP 276 , CH-1211 GenÃ ©ve 19 ( telex 22555 CH).' The successful tenderer should send two copies of the dispatch documents to : M. Burtin , Ligue des SociÃ ©tÃ ©s de la Croix-Rouge , BP 276 , CH-1211 GenÃ ©ve 19 . The successful tenderer should send one copy of the dispatch documents to : Delegation of the Commission of the European Communities in Kenya , PO Box 45119 , Nairobi . ( 10 ) The bill of lading must contain the following information : 'NOTIFY-ADDRESS : ( a ) Consignee ; (b ) Ligue des SociÃ ©tÃ ©s de la Croix-Rouge , BP 276 , CH-1211 GenÃ ©ve 19 ( telex 22555 CH).' The successful tenderer should send two copies of the dispatch documents to : M. Burtin , Ligue des SociÃ ©tÃ ©s de la Croix-Rouge , BP 276 , CH-1211 GenÃ ©ve 19 . 11 . 11 . 81 Official Journal of the European Communities No L 323 / 23 ( n ) The bill of lading must contain the following information : ( a ) Consignee; (b ) ICRC Delegation for East Africa , PO Box 73226 , Nairobi . The successful tenderer should send a copy of the dispatch documents to : Delegation of the Commission of the European Communities , PO Box 5244 , Kampala . ( 12 ) The bill of lading must contain the following information : NOTIFY-ADDRESS : ( a ) Consignee ; ( b ) General Superintendance Co . Ltd, PO Box 11202 , Tel Aviv .' The product must be delivered by the tenderer in containers 20 feet long . ( 13 ) In new bunged metal drums , coated inside with food-can varnish or having been subject to a procedure giving equivalent guarantees , of 190 to 200 kilograms ( to be indicated in the tender) net weight , fully filled and hermetically sealed in an atmosphere of nitrogen . The drums should be strong enough to withstand a long sea journey . Their composition must not be such as to be harmful to human health or to cause a change in the colour , taste or odour of their contents . Each drum must be fully leakproof. ( 14 ) Fob delivery shall be deemed to have taken place and the risks shall pass from the successful tenderer to the recipient at the moment when the products have actually been lifted across the rails of the vessel at the port of shipment designated for delivery . No L 323 / 24 Official Journal of the European Communities 11 . 11 . 81 BILAG II  ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij Totalmaengde (i tons ) Gesamtmenge der Partie ( in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ®Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot ( en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles (en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton ) Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung "Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã ­ÃÃ ¯ Ã Ã ®Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking A 250 10 Association Aide au tiers monde Cameroun Butteroil / Don de la CommunautÃ © Ã ©cono ­ mique europÃ ©enne / Action de AATM / Pour distribution gratuite au Cameroun / AATM / 60700 / Douala 10 Association Aide au tiers monde SÃ ©nÃ ©gal Butteroil / Don de la CommunautÃ © Ã ©cono ­ mique europÃ ©enne / Action de AATM / Pour distribution gratuite au SÃ ©nÃ ©gal / AATM / 60701 / Dakar 20 SOS-Sahel Inter ­ national ( France ) Gambia Butteroil / Gift of the European Economic Community / Action of SOS-Sahel / For free distribution in the Gambia / SOS-Sahel / 63005 / Banjul 20 SOS-Sahel Inter ­ national (France ) Niger Butteroil / Don de la CommunautÃ © Ã ©cono ­ mique europÃ ©enne / Action de SOS-Sahel / Pour distribution gratuite au Niger / SOS-Sahel / 63006 / en transit par Abidjan 20 SOS-Sahel Inter ­ national (France ) SÃ ©nÃ ©gal Butteroil / Don de la CommunautÃ © Ã ©cono ­ mique europÃ ©enne / Action de SOS-Sahel / Pour distribution gratuite au SÃ ©nÃ ©gal / SOS ­ Sahel / 63007 / Dakar 50 Caritas belgica Burundi Butteroil / Don de la CommunautÃ © Ã ©cono ­ mique europÃ ©enne / Action de Caritas belgica / Pour distribution gratuite au Burundi / Caritas / 6215 / Bujumbura via Mombasa 50 Caritas belgica Rwanda Butter oil / Don de la CommunautÃ © Ã ©cono ­ mique europÃ ©enne / Action de Caritas belgica / Pour distribution gratuite au Rwanda / Caritas / 6216 / Kigali via Mombasa 20 Diakonisches Werk der evangelischen Kirche in Deutsch ­ land Tanzania Butteroil / Gift of the European Economic Community / Action of Diakonisches Werk / For free distribution in Tanzania / DKW / 61322 / Dar es Salaam 11 . 11 . 81 Official Journal of the European Communities No L 323 / 25 Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen ) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes) QuantitÃ © totale du lot (en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles (en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton ) Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung "Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã ­ÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding; op de verpakking A 20 Caritas neer ­ landica / MIN Tanzania Butteroil / Gift of the European Economic Community / Action of Caritas neerlandica / For free distribution in Tanzania / Caritas / 6334 / Dar es Salaam 10 Fondation belge Mother Teresa asbl Tanzania Butteroil / Gift of the European Economic Community / Action of Fondation belge Mother Teresa / For free distribution in Tanzania / FBMT / 61503 / Dar es Salaam 20 Fondation belge Mother Teresa asbl Ethiopia Butteroil / Gift of the European Economic Community / Action of Fondation belge Mother Teresa / For free distribution in Ethiopia / FBMT / 61500 / Assab B 100 100 Caritas neer ­ landica / MIN Peru Butteroil / DonaciÃ ³n de la Comunidad eco ­ nÃ ³mica europea / AcciÃ ³n de Caritas neerlan ­ dica / Destinado a la distribuciÃ ³n gratuita en Peru / Caritas / 6333 / Callao C 245 30 Fondation belge Mother Teresa asbl India Butteroil / Gift of the European Economic Community / Action of Fondation belge Mother Teresa / For free distribution in India / FBMT / 61502 / Calcutta 5 Fondation belge Mother Teresa asbl HaÃ ¯ti Butteroil / Don de la CommunautÃ © Ã ©cono ­ mique europÃ ©enne / Action de la Fondation belge Mother Teresa / Pour distribution gra ­ tuite Ã HaÃ ¯ti / FBMT / 61501 / Port ­ au-Prince 50 SOS Villaggio del Fanciullo di Roma Egypt Butteroil / Gift of the European Economic Community / Action of SOS Villaggio / For free distribution in Egypt / SVDF / 61003 / Alexandria 60 SOS Villaggio del Fanciullo di Roma India Butteroil / Gift of the European Economic Community / Action of SOS Villaggio / For free distribution in India / 61004 / SVDF / Bombay 20 SOS Villaggio del Fanciullo di Roma Nepal Butteroil / Gift of the European Economic Community / Action of SOS Villaggio / For free distribution in Nepal / 61005 / SVDF / Kathmandu via Calcutta No L 323 / 26 Official Journal of the European Communities 11 . 11 . 81 PartÃ ¬ Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã ¿ Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot (en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles (en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton) Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung "Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã ­ÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking C 40 SOS Villaggio del Fanciullo Philippines Butteroil / Gift of the European Economic Community / Action of SOS Villaggio / for free distribution in the Philippines / SVDF / 61006 / Manila 20 U-Landshjaelp fra Folk til Folk Angola Butteroil / Dom da Comunidade econÃ ³mica europeia / AcÃ §Ã £o do U-Landshjaelp fra Folk til Folk / Destinado Ã distribuiÃ §Ã £o gratuita em Angola / ULF / 60200 / Luanda 20 U-Landshjaelp fra Folk til Folk Zimbabwe Butteroil / Gift of the European Economic Community / Action ofU-Landshjaelp fra Folk til Folk / For free distribution in Zimbabwe / ULF / 60201 / Salisbury via Beira D 100 100 Caritas germanica HaÃ ¯ti Butteroil / Don de la CommunautÃ © Ã ©cono ­ mique europÃ ©enne / Action de Caritas germa ­ nica / Pour distribution gratuite Ã HaÃ ¯ti / Caritas / 70406 / Port-au-Prince E 100 100 Caritas germanica Ethiopia Butteroil / Gift of the European Economic Community / Action of Caritas germanica / For free distribution in Ethiopia / Caritas / 70407 / Massawa F 150 100 Caritas germanica Liban Butteroil / Don de la CommunautÃ © Ã ©cono ­ mique europÃ ©enne / Action de Caritas germa ­ nica / Pour distribution gratuite au Liban / Caritas 70408 / Beyrouth 50 Caritas germanica Uganda Butteroil / Gift of the European Economic Community / Action of Caritas germanica / For free distribution in Uganda / Caritas / 70404 / Kampala via Mombasa G 50 50 Caritas germanica Uganda Butteroil / Gift of the European Economic Community / Action of Caritas germanica / For free distribution in Uganda / Caritas / 70405 / Kampala via Mombasa